ORDER
Based upon all the files, records and proceedings herein,
IT IS HEREBY ORDERED that the petition of Donald Bergeson for further review of the decision of the Court of Appeals be, and the same is, granted. The petitioner shall proceed as the appellant and briefs shall be filed in the quantity, form and within the time limitations contained in Minn.R.Civ.App.P. 131 and 132. Counsel shall address the following issues in their briefs:
1. Does Minn.Stat. § 176.82 apply to insurance carriers?
2. Does a cause of action lie against an insurance carrier for tortious conduct in the form of intentional harassment by delay or termination of payment or treatment?
3. Assuming a civil action can be brought under Minn.Stat. § 176.82 or in tort against an insurance carrier, was the insurance carrier’s conduct in this case sufficiently egregious so as to enable petitioners to reach the jury with their claim?
Counsel will be notified at a later date of the time for argument before this court. No requests for extensions of time for the filin£ of briefs will be entertained.